      Case: 4:19-cr-00576-PAG Doc #: 30 Filed: 12/03/19 1 of 7. PageID #: 160




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )   CASE NO.: 4:19CR576
                                                     )
                Plaintiff,                           )   CHIEF JUDGE PATRICIA A. GAUGHAN
                                                     )
        v.                                           )
                                                     )
 JAMES REARDON,                                      )   GOVERNMENT’S NOTICE OF INTENT
                                                     )   TO USE CERTAIN EVIDENCE ON
                Defendant.                           )   FEDERAL RULE OF EVIDENCE 404(B)



       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and David M. Toepfer and Ranya Elzein, Assistant United States Attorneys,

respectfully submits the following notice of intent to introduce certain evidence at trial pursuant

to Federal Rule of Evidence 404(b). Specifically, during the United States’ case-in-chief, it

intends to introduce the following evidence under Federal Rule of Evidence 404(b): (1) evidence

of Reardon’s attendance at the Unite the Right Rally in Charlottesville, Virginia in August 2017,

including testimony, photographs, and video, and (2) Reardon’s interview with National

Geographic in which he expresses his views on white nationalism. For the following reasons,

the Court should admit this evidence as relevant to Reardon’s intent to communicate a true

threat, a necessary element of 18 U.S.C. § 875(c).

       I.      Statement of Facts

       On September 26, 2019, a grand jury returned an indictment charging Reardon with one

count of Transmitting Threatening Communications via Interstate Commerce, in violation of 18

U.S.C. § 875(c), and one count of Possession of a Firearm in Furtherance of a Crime of
      Case: 4:19-cr-00576-PAG Doc #: 30 Filed: 12/03/19 2 of 7. PageID #: 161



Violence, in violation of 18 U.S.C. § 924(c). Indictment, Doc. No. 20. The following facts are

relevant to the indictment.

       On August 16, 2019, law enforcement became aware of a video posted to Reardon’s

Instagram account, “ira_seamus,” on July 11, 2019. Complaint Aff. 2, Doc. No. 1-1. The video

depicted Reardon holding an assault rifle. Id. At the beginning of the video, Reardon shouted a

German phrase known to be part of a German war hymn. Trans. 7, Doc. No. 19. The video then

shows Reardon holding the rifle in multiple firing positions with audio of gunshots and sound

effects of sirens and people screaming added into the background. Complaint Aff. 2, Doc. No.

1-1. The video also had a caption that stated, “ira_seamus Police identified the Youngstown

Jewish Family Community shooter as local white nationalist Seamus O’Rearedon.” Id. at 2-3.

The video was tagged at the Jewish Community Center of Youngstown, Ohio. Id. at 3.

       Reardon’s friend, Logan Stewart, recorded the video in early 2018 at a police shooting

range. Trans. 51-52, Doc. No. 19. Stewart edited the video to add sirens and screams, and sent

Reardon both the edited and unedited versions. Id. at 54-56. Reardon added to the edited

version the caption insinuating a mass shooting. Id. at 59-60.

       After discovering the video, law enforcement searched Reardon’s house and found a MP-

40 submachine gun similar to that used in the video, an M-16 firearm similar to a Vietnam era

model, an M-16 pellet gun with a bayonet attached to the end of it, a Hitler youth knife, Nazi

World War Two propaganda posters, and vintage U.S. military equipment. Id. at 13-14;

Complaint Aff. 3, Doc. No. 1-1.

       Law enforcement interviewed Reardon, who admitted to posting the video and took

ownership of the MP-40 sub-machine gun and AR-15. Complaint Aff. 4, Doc. No. 1-1. He also

stated that he attended the Unite the Right Rally (the “Rally”) in Charlottesville, Virginia in




                                                 2
      Case: 4:19-cr-00576-PAG Doc #: 30 Filed: 12/03/19 3 of 7. PageID #: 162



August, 2017. Id. This Rally “was a protest involving white supremacists, white nationalists,

[and] neo-Nazis . . . protesting the removal of the confederate statutes from that area and from

other areas in the South.” Trans. 8, Doc. No. 19. The Rally turned violent between the white

supremacist group and counter protesters, and James Fields drove his car into a group of counter-

protesters, killing one individual. Id. at 9.

        Photographs depict Reardon participating in the Unite the Right Rally and exhibiting

violent tendencies, and other media demonstrates his belief in a white state. One photograph

depicts Reardon at the Rally holding a shield and a pole that previously held the flag of a white

supremacist group. Id. at 11; Gov. Ex. 1, Doc. No. 24-1. The shield was from a white

supremacist organization. Trans. 9, Doc. No. 19. Reardon identified a Neo-Nazi shield found in

his basement as being from the Rally. Complaint Aff. 4, Doc. No. 1-1. Another photograph

depicts Reardon holding the same shield standing behind a group of “Alt. Right” protestors

pushing against the riot control police. Id. at 11–12. Gov. Ex. 2, Doc. No. 24-2. A screenshot

from a video taken at the Rally depicts Reardon holding an expandable police baton “in a

threatening manner as if he is about ready to strike somebody.” Trans. 12–13, Doc. No. 19.

Relatedly, there is footage of Reardon at the Rally “espousing some racial epithets to the other

side.” Id. at 13. Additionally, Reardon conducted an interview for National Geographic in

which he expressed “his views on white nationalism and his beliefs in having a white ethno-state

in this country.” Id. at 10.

        II.     Argument

        Evidence of Reardon’s participation in the Rally and his National Geographic interview

(“the interview”) is properly admissible under Federal Rule of Evidence 404(b). Rule 404(b)

sets forth a general prohibition on introducing “[e]vidence of a crime, wrong, or other act . . . to




                                                  3
      Case: 4:19-cr-00576-PAG Doc #: 30 Filed: 12/03/19 4 of 7. PageID #: 163



prove a person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” Fed. R. Evid. 404(b)(1). Such evidence may be admissible,

however, for other purposes, “such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” Id. If the proponent of such

evidence demonstrates that the alleged “other acts” did occur and articulates a proper purpose for

admission, the trial court then determines whether “the probative value of the identified purpose

outweighs the risk of unfair prejudice.” United States v. Hardy, 228 F.3d 745, 750 (6th Cir.

2000); see also Fed. R. Evid. 403 (“The court may exclude relevant evidence if its probative

value is substantially outweighed by a danger of . . . unfair prejudice.”).

         Here, “other purposes” support the admissibility of Reardon’s participation in the

 Rally and his interview. As an initial matter, because the evidence comes from Reardon’s

 own statements and actions, most of which were recorded, there is ample support that the

 “other acts” did in fact occur, and the initial step of the 404(b) inquiry is satisfied. Next, the

 Court must examine the purposes for admitting the evidence.

         The purpose for admitting evidence of Reardon’s participation in the Rally and his

 interview is to prove Reardon’s intent to issue a true threat and his knowledge that his

 communication would be perceived as a true threat, as required by 18 U.S.C. § 875(c).

 Section 875(c) prohibits the transmission “in interstate or foreign commerce [of] any

 communication containing any threat to kidnap any person or any threat to injure the person of

 another . . . .” 18 U.S.C. § 875(c). In order to prove a violation of this provision, the

 government must prove that Reardon transmitted the communication either with the purpose

 of issuing a true threat or with knowledge that the communication would be understood as a

 true threat. Elonis v. United States, –– U.S. ––, 135 S. Ct. 2001, 192 L.Ed.2d 1 (2015). In




                                                  4
      Case: 4:19-cr-00576-PAG Doc #: 30 Filed: 12/03/19 5 of 7. PageID #: 164



 other words, the government must prove that Reardon’s posting of the video insinuating a

 mass shooting at the Jewish Community Center was not merely a joke. Proving his intent and

 motive, then, is a proper purpose for admitting the evidence at issue.

         The probative value of Reardon’s own statements and actions outweighs any

 prejudicial impact. The evidence is highly probative because it goes directly to an element of

 the office—intent to commit a true threat—which is the primary contested issue in the case.

 See United States v. Beamus, 110 F. App’x 513, 516 (6th Cir. 2004) (“When specific intent is

 an element of an offense, the Government may introduce 404(b) evidence to establish that

 element, regardless of the defense the Defendant may have raised.”) (citations omitted); see

 also United States v. LaFontaine, 847 F.3d 974, 981 (8th Cir. 2017) (evidence of prior threats

 admissible to prove primary contested issue of intent to communicate true threat); United

 States v. Christy, No. 3:18-CR-223, 2019 WL 636981, at *8 (M.D. Pa. Feb. 14, 2019)

 (evidence of defendant’s issuance of additional threats is relevant to evidence his intent to

 issue the charged true threat).

       The evidence admittedly carries a risk of prejudice because it suggests that Reardon is

anti-Semitic. But, it is not unfairly prejudicial. The circumstances of Reardon’s offense, posting

a video threatening the Jewish Community Center while shouting a German war hymn, already

suggests he held anti-Semitic views. Additional evidence of Reardon’s beliefs would therefore

not be unfairly prejudicial. Moreover, because Reardon’s views are directly probative of an

element of the offense at issue, the need to introduce the evidence outweighs the risk of any

prejudice. See, e.g., United States v. Cox, 957 F.2d 264, 267 (6th Cir. 1992) (“When probative

evidence is offered that relates directly to a defense being raised, it is only the rare case in which

such evidence would be excluded as being overly prejudicial.”); United States v. Mundle, 700 F.




                                                  5
      Case: 4:19-cr-00576-PAG Doc #: 30 Filed: 12/03/19 6 of 7. PageID #: 165



App’x 70, 72 (2d Cir. 2017) (upholding admission of testimony about the defendant’s menacing

behavior leading up to the charged threat because its probative value as proof of intent to issue a

true threat outweighed any prejudice). Indeed, even evidence that a defendant has committed

other crimes can be properly admissible under Rule 404(b). See, e.g., Beamus, 110 F. App’x at

516-17 (upholding admission of evidence of prior controlled substance convictions to prove

intent to further objective of conspiracy to possess with intent to distribute a controlled

substance); United States v. Harris, 293 F.3d 970, 976 (6th Cir. 2002) (evidence of defendant’s

past involvement in the sale and distribution of crack cocaine was relevant to show his intent to

distribute cocaine). The evidence at issue here is not nearly as prejudicial as that found

admissible in those cases and is properly admissible.


                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                                By:     /s/ Ranya Elzein
                                                        David M. Toepfer (OH: 0068008)
                                                        Ranya Elzein (OH: 0090887)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3929
                                                        (216) 522-8355 (facsimile)
                                                        Ranya.Elzein@usdoj.gov




                                                  6
      Case: 4:19-cr-00576-PAG Doc #: 30 Filed: 12/03/19 7 of 7. PageID #: 166



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of December 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.


                                                       /s/ Ranya Elzein
                                                       Ranya Elzein
                                                       Assistant U.S. Attorney




                                                   7
